In an action of detinue the statute (section 3781, Code 1907, this case being tried before the going into effect of the Code of 1923) requires that the value of each article of the property sued for should be assessed by the jury separately, if practicable, and that judgment against either party must be for the property sued for or its alternate value, etc. The judgment entry in this case fails to recite or show a compliance with the law, as the value of the property was not assessed.
The judgment of the Circuit Court is reversed, and the cause is remanded. Jernigan v. Willoughby, 159 Ala. 650, 48 So. 812; Jones v. Anderson, 76 Ala. 427; Johnson et al. v. McLeod,80 Ala. 433, 2 So. 145.
Reversed and remanded. *Page 81